IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

-_

(full name) egister No).

 

Plaintiff(s).

Case No.

or Bove a Asay
ull name q | / ( .

Defendant(s).

Nee Nem Ne ee Ne et Nel Ne et eee a Nee ee

 

COMPLAINT PURSUANT TO 28 U.S.C. § 1331

I. Place of present confinement of plaintiff(s):

 

 

I. Parties to this civil action:

Please give your commitment name and any another name(s) you have used while
incarcerated.

 

 

 

 

 

Is employed as

 

 

For additional plaintiffs or defendants, provide above information in same format on a
separate page.

Case 6:20-cv-03077-RK Document1 Filed 03/16/20 Page 1of5
VI.

Vil.

Vi.

Do your claims involve medical treatment? ae

   

Do you request a jury trial?

Do you request money damages? Yes SS, No
State the amount claimed? $20 do /dd, 8d {actual/punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes No —

 

 

Grievance procedures:

A. Does your institution have an administrative or erievance prvedure?

Yes
B, Have the claims in this case been presented through an a a Soi or grievance
procedure within the institution? Yes 7

C. Ifa grievance was filed, state the date your claims were presented, how they were
pronto’, ang the result of that procedure. (Attach a copy of the final result.)

j a
Eluagete Med, OD for 1A Pt UAS Se, “yy ALLE Ge ame: PEL

Te Be

As ifhas Ha bilau Bz

 
   

df ee i

 

Previous civil actions:
A. Have you begun other cases in state or federal courts dealing with the same facts involved
in this case: Yes No a

 

B. Have you begun other cases in state or federal courts félating to the conditions of or
treatment while incarcerated? Yes No

C. If your answer is “yes,” to either of the above questions, provide the following
information for each case.

(1) Style: Melle S L,, OP: Eb «. [

* (Plaintiff) . _ Defendant)
(2) Date filed:

 

(3) Court where filed:

 

 

(4) Case Number and citation:

Case 6:20-cv-03077-RK Document1 Filed 03/16/20 Page 2 of 5
(5) Basic claim made:

 

(6) Date of disposition: .

(7) Disposition:

 

(Pending) (on appeal) (resolved)

(8) If resolved, state whether for:

 

(Plaintiff) or (defendant
For additional cases, provide the above information in the same format on a separate page.

Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred, Do not give legal arguments or cite cases or statutes. You
may do that in Item “B” below. If you allege related claims, number and set forth each claim
in a separate paragraph. Use as much space as you need to state the facts. Attach extra
sheets, if necessary. Unrelated separate claims should be raised in a separate civil action.

— a
) [Atay pAthis 2 ’ fa” give HAA f eis 5 tes Sicty

   

LJtLAdD

 

ase #sT Pr

OO Cte

   
 

sites A Lheidtuel EMail flr MOE coc Teal j

  

 

 

 

 

 

 

ae State brietly exactly what you want not! to do for you. ape no legal arguments,
CL |

 

i

Case 6:20-cv-03077-RK Document1 Filed 03/16/20 Page 3 of 5
Counsel:

A. If someone other than a lawyer is assisting you in preparing this case, state the person’s

nl Lp.

B. Have you made any oKed: id Ltn a private lawyer to determine if he or she would’
represent you in this civil action? Yes No

 

If so, state the names(s) and address(es}ot each lawyer contacted.

 

 

 

 

 

fee
ma
ft
C. Have you previously had a lawyer representing you in a civil action in this court? .
Yes No ——
If so, state the lawyers name and Ss.

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed (signed) this 9 3 - /é lp déday of

Mplaliitiks Li. ae

 

Case 6:20-cv-03077-RK Document1 Filed 03/16/20 Page 4 of5
Uelco! Weel, L. thelvg ffl
oy, ee PAs -l?l ,
field Mebieel Cyple ,

   

ce es t : =
nF dol ee faneeS RECEW ee i
Yo. Box foo on20 KAR 16 PH It Se
STRICT COURT =
Sprlap hel mo 6560 ( “Wester ask Re oF Mo :
=
&

Case 6:20-cv-03077-RK Documenti Filed a

 
